Citation Nr: 0405791	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  04-01 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim for 
separate 10 percent disability ratings for each ear for his 
bilateral tinnitus.  The veteran filed a timely appeal to 
this adverse determination.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT

1.  The veteran has been awarded the maximum schedular 
disability rating allowed for his tinnitus under the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

2.  VA's Office of General Counsel has determined that 
separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.


CONCLUSION OF LAW

The veteran's claim for separate 10 percent disability 
ratings for each ear under the provisions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003) for his bilateral 
tinnitus is denied as a matter of law.  VAOPGCPREC 2-2003; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for an increased rating in this case 
after that date, in February 2003.  Thus, the provisions of 
the VCAA are applicable in this case.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003). 

However, in the present case, as will be explained below, the 
law, and not the evidence, is dispositive in this case.  The 
Court has held that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).  Therefore, the Board finds that 
no further action is necessary under the VCAA in this case 
and that the case is ready for appellate review.

The veteran's tinnitus has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003).  Under this code, a maximum 10 
percent rating is provided for recurrent tinnitus.  This code 
is followed by three Notes.  Note (1) states that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2) states that only a 
single evaluation is to be assigned for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Note (3) states that objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) is not to be 
evaluated under DC 6260, but rather is to be evaluated as 
part of any underlying condition causing it.  The Board 
observes that these final two Notes to DC 6260 were added 
during the pendency of the veteran's appeal.  See 68 Fed. 
Reg. 25822-25823 (effective June 13, 2003).  

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
tinnitus specifically indicates that the addition of these 
Notes was intended to codify current standard VA practice, 
not to change the way tinnitus is evaluated.  

A 10 percent rating is the only and, therefore, the highest, 
rating available for tinnitus, and in this case there is no 
other applicable code that would afford a higher rating.  As 
such, an increased rating under DC 6260 cannot be granted, 
regardless of the severity of this disorder.  DC 6260 
prohibits, by its own terms, the assignment of separate 
ratings for each ear when recurrent tinnitus is bilateral.

The Board acknowledges the veteran's contention, as set forth 
in his notice of disagreement and VA Form 9 substantive 
appeal, that since the effective date of service connection 
for his tinnitus pre-dates the regulatory changes which 
became effective June 13, 2003, and the previous version of 
DC 6260 did not explicitly prohibit the assignment of 10 
percent ratings for tinnitus of each ear, that VA is obliged 
to assign separate ratings in his case under this prior 
version.  However, the Board also concludes that the veteran 
may not receive separate 10 percent disability ratings for 
each ear under the prior (i.e., pre-June 13, 2003) version of 
DC 6260.  In this regard, the Board observes that in February 
2003, the VA Office of General Counsel issued a precedential 
opinion addressing this precise issue.  VAOPGCPREC 2-2003.  
Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  In this opinion, 
VA's General Counsel concluded as follows:  

Diagnostic Code 6260 (currently codified 
at 38 C.F.R. § 4.87), as in effect prior 
to June 10, 1999, and as amended as of 
that date, authorized a single 10% 
disability rating for tinnitus, 
regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in 
the head.  Separate ratings for tinnitus 
for each ear may not be assigned under DC 
6260 or any other diagnostic code.

Id.  Therefore, as the Board is bound by this opinion, the 
veteran's claim for separate 10 percent ratings for each ear 
for his service-connected tinnitus must be denied.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

As a final matter, current VA regulations provide that if the 
schedular rating criteria are inadequate, an extraschedular 
evaluation may be assigned commensurate with the impairment 
of average earning capacity if there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  

As previously noted, the rating criteria for tinnitus provide 
for a maximum 10 percent rating for recurrent tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6260.  The veteran's tinnitus 
is manifested by complaints of tinnitus in each ear, and the 
current 10 percent maximum schedular rating is meant to 
compensate him for the related industrial impairment.  The 
Board notes that there is nothing in the record to suggest 
the existence of such an unusual disability picture so as to 
render application of the regular provisions impractical.  It 
has not been contended or otherwise indicated that the 
service-connected tinnitus has resulted in any 
hospitalization or other extensive treatment regimen.  In 
fact, the contentions in this case have been limited to the 
propriety of assigning separate schedular 10 percent ratings 
for tinnitus.  Nonetheless, it is undisputed that the 
veteran's reported symptoms associated with the tinnitus 
could have an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  Indeed, the schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service- connected disability in 
civil occupations.  38 U.S.C.A. § 1155; see also 38 C.F.R. 
§ 4.1 (2003).  Accordingly, referral for extraschedular 
consideration is not indicated.


ORDER

An evaluation in excess of 10 percent for bilateral tinnitus 
is denied.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



